Citation Nr: 0840896	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  08-01 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral foot 
disability (claimed as swollen feet), as secondary to 
service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, as secondary to 
service-connected diabetes mellitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, as secondary to 
service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity, as secondary to 
service-connected diabetes mellitus.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity, as secondary to 
service-connected diabetes mellitus.

6.  Entitlement to service connection for mixed hearing loss 
of the right ear.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  
He served in the Republic of Vietnam during the Vietnam era.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision in which the RO, 
in pertinent part, denied the above claims for service 
connection.  

In August 2008, the veteran testified during a 
videoconference hearing at the Huntington, West Virginia RO; 
a transcript of the hearing is of record.  After that 
hearing, the veteran submitted additional evidence directly 
to the Board, with a waiver of initial RO jurisdiction, which 
the Board accepted for inclusion in the record on appeal.  
See 38 C.F.R. § 20.800 (2008).

The Board's decision granting service connection for 
peripheral neuropathy of the right and left lower extremities 
is set forth below.  The remaining issues are addressed in 
the REMAND portion of the decision below and are remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


FINDING OF FACT

The competent medical evidence of record reveals a medical 
relationship between the veteran's peripheral neuropathy of 
the lower extremities and his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral 
neuropathy of the right lower extremity, as secondary to 
service-connected diabetes mellitus, are met.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2008).

2.  The criteria for service connection for peripheral 
neuropathy of the left lower extremity, as secondary to 
service-connected diabetes mellitus, are met.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 1112, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.310(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. 
§ 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

Given the favorable disposition of the claims for service 
connection for peripheral neuropathy of both lower 
extremities, the Board finds that all notification and 
development actions needed to fairly adjudicate these claims 
have been accomplished.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Such a determination requires a finding of current disability 
that is related to an injury or disease in service.  Watson 
v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In addition to the basic legal authority governing service 
connection, the Board notes that, service connection for 
certain chronic diseases, as such peripheral neuropathy, will 
be presumed if manifest to a compensable degree (10 percent) 
within a prescribed period following service discharge (one 
year).  This presumption is rebuttable by contrary evidence.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).

Additionally, under 38 C.F.R. § 3.310(a), service connection 
may be granted for disability that is proximately due to or 
the result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2008).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

During the veteran's hearing, his representative indicated 
that, following the denial of service connection for 
peripheral neuropathy in April 2007, the veteran received the 
results of a July 2007 VA Agent Orange Registry examination, 
which reflects that he has diabetic peripheral neuropathy, 
and that the veteran had recently seen a private doctor, who 
gave a medical opinion that his bilateral foot problems, 
involving the numbness and swelling of his feet, were most 
likely a direct result of his diabetes mellitus.  The veteran 
testified that he was being treated at the Chillicothe, Ohio 
VA Medical Center (VAMC) for his diabetes, but was unsure 
whether he was being treated for peripheral neuropathy of the 
extremities.
 
While the veteran has specifically asserted his entitlement 
to secondary service connection, to give the veteran every 
consideration in connection with the claim, the Board will, 
as the RO has done, consider the claim in light of the legal 
authority governing direct, presumptive and secondary service 
connection. 

Private treatment records reflect the new onset of diabetes 
mellitus, Type II, in August 2000.

In a March 2001 statement from his private treating 
physician, Dr. J. R. H. indicated that the veteran was under 
his care for diabetes mellitus, Type II.

Subsequently, in a January 2002 rating decision issued in 
February 2002, the RO granted service connection for diabetes 
mellitus associated with herbicide exposure and assigned an 
initial 20 percent rating, effective March 14, 2001.

A February 2007 VA diabetic foot examination was normal and 
the examiner indicated that the veteran did not have a high 
risk foot.

A subsequent February 2007 VA clinical summary shows that the 
veteran reported symptoms of numbness, tingling, weakness, 
loss of strength, and frequent dropping of objects and 
fatigue in his hands and pain rated at 5 on a scale of 1 to 
10 in both hands since 2001.  He also noted symptoms of 
numbness, tingling in his feet since 1996 associated with 
pain rated at 8 on a scale of 1 to 10 in both feet.  The 
veteran also complained of a constant cold sensation in his 
feet and occasionally swelling of his feet.  On examination, 
no pedal edema was noted in the lower extremities.  However, 
fine touch sensation was lost in both feet, while preserved 
in both hands.  Deep touch sensation was also preserved in 
the hands.  The assessment included Type 2 diabetes mellitus, 
fairly controlled, and paresthesias in the upper and lower 
extremities.  The examiner added that the veteran had failed 
to show up for scheduled electromyogram (EMG)/nerve 
conduction velocity (NCV) testing.

A July 2007 VA Agent Orange Registry evaluation report 
reflects that the veteran has symptoms suggestive of 
peripheral neuropathy secondary to diabetes.  Neurological 
examination was grossly normal at that time.  In a September 
2007 follow-up letter to the veteran, the examining physician 
noted that the results of the examination and laboratory 
tests showed certain problems, namely: "Diabetes Mellitus 
Type II, and Diabetic Peripheral Neuropathy, and 
Hypertension."  

A July 2008 private podiatric examination report shows an 
assessment of diabetic neuropathy and bilateral plantar 
fasciitis.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

After reviewing the evidence and medical opinions of record, 
and resolving the doubt in the veteran's favor, the Board 
finds that service connection for peripheral neuropathy of 
the lower extremities, as secondary to the veteran's service-
connected diabetes mellitus, is warranted.

Initially, the Board notes that there are no clinical 
findings or diagnoses of diabetes mellitus or peripheral 
neuropathy during service or for many years thereafter.  The 
first diagnosis of peripheral neuropathy was in 2007.  
Neither private nor VA treatment records contain a medical 
opinion linking peripheral neuropathy to the veteran's 
service, or show that either diabetes mellitus or peripheral 
neuropathy was manifested to a compensable degree within one 
year of service discharge.

Considering the totality of the evidence, to include the 
February 2007 VA clinical evaluation report showing 
paresthesias in the upper and lower extremities, the July 
2007 VA Agent Orange Registry examiner's conclusion that the 
veteran has diabetic peripheral neuropathy, and the July 2008 
private podiatric evaluation showing an assessment of 
diabetic neuropathy, and affording him the benefit of the 
doubt, the Board concludes that the criteria for service 
connection for peripheral neuropathy of the lower 
extremities, as secondary to the veteran's service-connected 
diabetes mellitus, are met.


ORDER

Service connection for peripheral neuropathy of the right 
lower extremity, as secondary to service-connected diabetes 
mellitus, is granted.

Service connection for peripheral neuropathy of the left 
lower extremity, as secondary to service-connected diabetes 
mellitus, is granted.


REMAND

The Board's review of the claims file also reveals that 
additional development of each of the claims remaining on 
appeal is warranted.

Initially, as noted by the veteran's representative during 
the Board hearing, the March 2007 VA audiological examination 
revealed that the veteran had mixed hearing loss meeting the 
requirements of  38 C.F.R. § 3.385, but that the examiner's 
nexus opinion appeared to be contradictory as to whether the 
veteran's right ear hearing loss was related to military 
service and, therefore, he requested that the veteran be 
reexamined and another nexus opinion be provided.  The Board 
agrees and this issue will be remanded to the RO for another 
examination for clarification of the medical diagnosis and 
nexus opinion.  

With regard to the remaining claims, as noted above, the 
veteran has been diagnosed with bilateral plantar fasciitis 
and it appears that he may also have peripheral neuropathy of 
the upper extremities related to his service-connected 
diabetes mellitus.  The Board finds that further VA 
examination to obtain a medical opinion needed to resolve the 
claim is warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006).  In this regard, the Board notes that the veteran 
failed to report for EMG/NCV testing.  The Board reminds the 
veteran that the duty to assist is not a one-way street, and 
that he has a duty to cooperate, to include reporting for 
examination.  38 C.F.R. §§ 3.326, 3.327, 3.655 (2008); see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  He is 
advised that he has an obligation to assist VA in the 
development of his claims, and that failure to do so may 
result in an adverse decision.

Prior to arranging for the veteran to undergo further 
examination, the RO must obtain and associate with the claims 
file all outstanding VA medical records.  The claims file 
currently includes treatment records from the Chillicothe 
VAMC dated from February 16, 2007 to October 16, 2007.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain all outstanding pertinent medical records from the 
Chillicothe VAMC, following the procedures prescribed in 38 
C.F.R. § 3.159 as regards requesting records from Federal 
facilities.

During his hearing testimony, the veteran indicated that he 
had seen a private physician about his bilateral foot 
problems.  Although the record contains an illegible, in 
part, copy of a summary of a July 2008 podiatric evaluation, 
that evaluation report reflects that x-rays were performed.  
However, the results of those x-rays were not provided.  It 
is also clear that prior to February 2007, the veteran was 
treated by Dr. J. R. H.; however, the last treatment records 
from this physician are dated August 15, 2006.  When VA is 
put on notice of the existence of private medical records, VA 
must attempt to obtain those records before proceeding with 
the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Hence, on remand, the RO should request that the veteran 
provide authorization to enable it to obtain any additional 
private medical records pertinent to the claims remaining on 
appeal, in particular, legible copies of the July 2008 
private podiatric evaluation to included the results of x-
rays of the feet and of any records from Dr. J. R. H. for the 
veteran's treatment after August 15, 2006.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claims remaining 
on appeal.  In its letter, the RO should ensure that the 
veteran is properly notified of what evidence is needed to 
support his claims, to include notice of what is needed to 
establish service connection on a secondary basis under 38 
C.F.R. § 3.310(b) (revised effective in October 2006).  See 
71 Fed. Reg. 52,744-52,747 (Sept. 7, 2006).  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1); but 
see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on 
the claims before the expiration of the one-year notice 
period).  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development or notification action 
deemed warranted by the VCAA prior to adjudicating the 
veteran's claims for service connection for various 
disabilities, to include secondary to service-connected 
diabetes mellitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the veteran from the Chillicothe VAMC 
since October 16, 2007.  The RO must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.  The RO should send to the veteran and 
his representative, a letter requesting 
that the veteran provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the service 
connection claims remaining on appeal.  
In particular, the RO should specifically 
request that the veteran provide 
authorization to enable it to obtain 
copies of medical records from private 
health care providers not already 
associated with the record, to include 
legible copies of the July 2008 private 
podiatric evaluation and the results of 
contemporaneous x-rays of the feet and of 
any records from Dr. J. R. Hill for the 
veteran's treatment after August 15, 
2006.  The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  

The RO should provide specific notice as 
to the type of evidence necessary to 
substantiate the claims remaining on 
appeal, to include as secondary to 
service-connected diabetes mellitus, 
under the provisions of 38 C.F.R. § 3.310 
(revised effective in October 2006).  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  The RO should assist the veteran in 
obtaining any additional evidence 
identified following the current 
procedures set forth in 38 C.F.R. § 
3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity have 
been associated with the claims file, or 
the time period for the veteran's 
response has expired, the veteran should 
be afforded VA audiological, neurological 
and orthopedic examinations, by 
appropriate audiologist and physician(s), 
at a VA medical facility, to determine 
the nature, extent, and etiology of his 
right ear hearing loss and of any foot 
disability or neurologic disability of 
the upper extremities, found on 
examination.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the examiner designated 
to examine the veteran, and the report of 
the examination should include discussion 
of the veteran's documented medical 
history and assertions.  All appropriate 
tests and studies (to include audiometry 
and speech discrimination testing for the 
right ear and any x-rays, EMG and NCV 
testing, deemed necessary) should be 
accomplished (with all results made 
available to the examiner prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  

Audiological examination-the examiner 
should provide an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the veteran's right ear hearing loss 
is related to, or was aggravated during, 
his period of active service (from May 5, 
1967 to May 2, 1969).

Neurological and orthopedic 
examinations-the respective examiners 
should identify all disability(ies) 
affecting the veteran's feet and all 
neurological disabilities affecting his 
upper extremities, if any.  With respect 
to each diagnosed disability, the 
respective examiner should provide an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (a 50 percent or greater 
probability) that such disability (1) is 
the result of disease or injury incurred 
in or aggravated by the veteran's 
military service, or (2) was caused, or 
is aggravated, by the veteran's service-
connected diabetes mellitus.  If 
aggravation is found, the examiner should 
attempt to quantify the degree of 
additional disability resulting from the 
aggravation.  In providing the requested 
opinion, the examiner(s) should discuss 
the February 22, 2007 VA clinical 
evaluation, July 2007 Agent Orange 
Registry examination, and the July 2008 
private podiatric evaluation, as 
appropriate.

The examiner(s) should clearly outline 
the rationale for any opinion and 
conclusions expressed in a typewritten 
report(s).  If any requested medical 
opinion cannot be given, the examiner(s) 
should state the reason why.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims for 
service connection remaining on appeal, 
in light of all pertinent evidence and 
legal authority.  In adjudicating each 
claim, all applicable theories of 
entitlement to service connection should 
be considered, to include direct, 
presumptive or secondary service 
connection, as appropriate.  If any 
benefit sought on appeal remains denied, 
the RO should furnish to the veteran and 
his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


